Citation Nr: 9924779	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  95-27 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to restoration of a 10 percent disability 
rating for service-connected chronic synovitis of the left 
knee.

2.  Entitlement to restoration of a 10 percent disability 
rating for service-connected chronic synovitis of the 
metatarsophalangeal joints of all the toes of the left foot.

3.  Entitlement to restoration of a 10 percent disability 
rating for service-connected chronic synovitis of the 
metatarsophalangeal joints of all the toes of the right foot.

4.  Entitlement to an increased disability evaluation for 
service-connected chronic synovitis of the left knee.

5.  Entitlement to an increased disability evaluation for 
service-connected chronic synovitis of the 
metatarsophalangeal joints of all the toes of the left foot.

6.  Entitlement to an increased disability evaluation for 
service-connected chronic synovitis of the 
metatarsophalangeal joints of all the toes of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1991 to December 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1994 rating decision by the 
Portland, Oregon Department of Veterans Affairs (VA) Regional 
Office (RO), which reduced the veteran's evaluations for her 
service connected chronic synovitis of the left knee, 
metatarsophalangeal joints of all the toes of the left foot 
and metatarsophalangeal joints of all the toes of the right 
foot from a 10 percent disability rating for each to a 
noncompensable rating for each.  

The Board notes that in April 1997, this case was remanded 
for further evidentiary development, which was completed by 
the RO.

The Board also notes that the veteran, her representative and 
the RO have repeatedly addressed the issues on appeal as both 
entitlement to restoration of her 10 percent disability 
ratings for chronic synovitis, and as entitlement to 
increased (compensable) evaluations for chronic synovitis.  
Additionally, the Board believes that in both her August 1995 
Substantive Appeal (VA Form 9) and during her September 1995 
hearing, the veteran contended that her service-connected 
chronic synovitis has worsened in severity beyond a level 
which would be compensated by 10 percent disability ratings.  

The VA is obligated to consider all issues reasonably 
inferred from the evidence of record, even if such issues are 
not directly raised by the appellant.  Douglas v. Derwinski, 
2 Vet. App. 435, 438-440 (1992), and cases cited therein.  In 
this case, the issues of entitlement to increased ratings for 
chronic synovitis were directly addressed by the RO in the 
February 1996 Supplemental Statement of the Case.  
Additionally, the veteran and her representative expressed 
disagreement with the RO's actions regarding these issues in 
the March 1996 VA Form 646, and the RO subsequently issued 
another Supplemental Statement of the Case in February 1997.  
Thereafter, a VA Form 21-4138 was submitted in May 1997, 
which the Board believes constituted a Substantive Appeal.  
Therefore, the Board finds that the issues of entitlement to 
increased ratings for chronic synovitis of the left knee and 
bilateral feet are also before the Board on appeal.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200, 20.201, 
20.202, 20.203, 20.302 (1998).

In April 1998, the RO denied the veteran's claim of 
entitlement to service connection for bilateral shoulder and 
psychiatric disabilities.  There is no indication in the 
record that the veteran filed a Notice of Disagreement as to 
those issues.  Accordingly, they are not in appellate status 
and will be addressed no further herein.


FINDINGS OF FACT

1.  In June 1994, the RO proposed reductions of the veteran's 
10 percent evaluation for her service-connected chronic 
synovitis of the left knee, her 10 percent evaluation for 
chronic synovitis in the metatarsophalangeal joints of all 
the toes of the left foot, and her 10 percent evaluation for 
chronic synovitis in the metatarsophalangeal joints of all 
the toes of both the right foot.

2.  In November 1994, the RO reduced the veteran's 10 percent 
disability evaluations for chronic synovitis of the left 
knee, the toes of the left foot, and the toes of the right 
foot, to noncompensable ratings for each, effective March 1, 
1995.

3.  The evidence of record at the time of the RO's November 
1994 reduction did not demonstrate improvement in the 
veteran's service-connected disabilities as to warrant 
reductions in the assigned 10 percent disability ratings.

4.  The veteran's chronic synovitis of the left knee is 
manifested by pain and limitation of motion of the left knee.

5.  The veteran's chronic synovitis of the 
metatarsophalangeal joints of all the toes of the left foot 
is manifested by pain and limitation of motion of the 
metatarsophalangeal joints.

6.  The veteran's chronic synovitis of the 
metatarsophalangeal joints of all the toes of the right foot 
is manifested by pain and limitation of motion of the 
metatarsophalangeal joints.


CONCLUSIONS OF LAW

1.  The November 1994 rating reduction was not in accordance 
with the law, and the veteran is entitled to restoration of a 
10 percent disability rating for chronic synovitis of the 
left knee, a 10 percent disability rating for chronic 
synovitis of the metatarsophalangeal joints of all the toes 
of the left foot, and a 10 percent disability rating for 
chronic synovitis of the metatarsophalangeal joints of all 
the toes of the right foot.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.344(c) (1998).

2.  The criteria for a rating in excess of 10 percent for 
chronic synovitis of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5020, 5257 (1998).

3.  The criteria for a rating in excess of 10 percent for 
chronic synovitis of the metatarsophalangeal joints of all 
the toes of the left foot have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5020, 5280 (1998).

4.  The criteria for a rating in excess of 10 percent for 
chronic synovitis of the metatarsophalangeal joints of all 
the toes of the right foot have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5020, 5280.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking restoration of previously assigned 10 
percent disability ratings for service-connected chronic 
synovitis of the left knee and the metatarsophalangeal joints 
of all the toes of both feet.  As explained in the 
Introduction to this decision, she is also seeking increased 
disability ratings for these three disabilities.

In the interest of brevity, and due to the related fact 
patterns with respect to all issues currently on appeal, the 
Board will initially address the factual background of the 
veteran's claims at one time.  This will be followed by an 
analysis of the veteran's claims for restoration of 10 
percent disability ratings for chronic synovitis of the left 
knee, the metatarsophalangeal joints of all the toes of the 
left foot, and the metatarsophalangeal joints of all the toes 
of the right foot and an analysis of the claims for increased 
disability ratings.


Factual Background

Service medical records reflect that throughout service, the 
veteran was treated for complaints of pain and swelling in 
her left knee and both feet.  In November 1991, a bone scan 
reportedly revealed stress-related changes involving both 
lower extremities.  On several occasions, examiners noted 
tenderness in the veteran's left knee and feet.

In April 1992, the veteran was provided with a VA physical 
examination.  The veteran reported mild discomfort in both 
knees, which increased when running, with no pain in her 
lower legs between her ankles and her knees.  She indicated 
that her main pain was in the forefoot area of both feet, 
particularly in the metatarsal phalangeal joint areas, 
accompanied by some numbness.  She also reported that she was 
then attending school and was working at a bakery.  She 
reported that she able to stand for an eight-hour workday, 
although it would cause some increased discomfort in her leg.  
Upon objective examination, the VA physician found zero to 
140 degrees range of motion in the knee with minimal patellar 
pain or crepitation.  The medial and lateral joint lines were 
noted to be very tender at both knees.  Toes were found to be 
satisfactorily aligned, with no tenderness, although some 
numbness was noted in all toes.  The metatarsal phalangeal 
joints of all eight small toes were found to have moderate 
tenderness, with severe tenderness noted in the joints of 
both big toes.  No x-rays were taken.

The April 1992 VA physician diagnosed the veteran with 
chronic pain and synovitis in both knees and ankles, as well 
as in the metatarsal phalangeal joints of all ten toes.  The 
VA physician concluded that the veteran's symptoms and 
diagnoses were the same at the time of the examination as 
they were in the military.  The VA physician added that the 
veteran's orthopedic symptoms were probably significantly 
increased by chronic tension and/or depression, although the 
veteran denied being aware of such problems.  The physician 
noted that the veteran might have some gradual improvement 
over the next two or three years, although some chronic 
symptoms would not be surprising.

In July 1992, the RO granted service connection for chronic 
synovitis of the left knee and assigned a 10 percent 
disability rating.  The RO also granted service connection 
for chronic synovitis of the metatarsophalangeal joints of 
all toes in both the right and left feet.  A 10 percent 
disability rating was assigned for the toes of each foot.  
Service connection was also granted for chronic synovitis of 
both ankles; noncompensable evaluations were assigned for 
each.

In May 1994, the veteran was notified that she would be 
scheduled for another VA examination.  The RO explained that 
the medical evidence of record showed that her condition 
might improve, and as such, the RO was required to have her 
reevaluated to determine if a change in evaluation was 
warranted.  The veteran was informed that her benefits would 
not be lowered or stopped before she was offered the chance 
to submit additional evidence.

In June 1994, another VA physical examination was conducted.  
The veteran reported that since 1991, she has suffered from 
constant pain in her left knee, which also involved both 
heels, ankles, and all toes on either foot.  She reported 
that her pain had not improved significantly with treatment 
of drugs.  She also reported numbness in her toes and both 
heels.  The VA physician noted that she reported working as a 
"jogger" at a newspaper, which apparently involved being on 
her feet all day.  Upon objective examination, the VA 
physician found no swelling or deformity in either knee, and 
no subluxation or lateral instability.  Full range of motion 
was noted in both knees.  The physician noted that she 
complained of tenderness associated with both knees that 
apparently involved the entire lower extremities on both 
sides from the knees down.  Upon examination of the ankles 
and heels, no deformities or swelling were found and full 
range of motion was noted.  The veteran described some 
tenderness in the lateral aspect of either heel.  No 
diagnostic tests were performed and the veteran was diagnosed 
with chronic synovitis of the left knee.

In June 1994, the RO issued a proposed rating decision, which 
would reduce the veteran's 10 percent disability ratings for 
chronic synovitis in the left knee, the metatarsophalangeal 
joints of all the toes of the left foot, and the 
metatarsophalangeal joints of all the toes of the right foot 
to a noncompensable rating for each.  In August 1994, the RO 
notified the veteran of this proposed reduction.

In September 1994, the veteran submitted a signed statement 
in which she disagreed with the RO's proposed reduction and 
requested a personal hearing.

In November 1994, the RO implemented the proposed reduction 
and decreased each of the veteran's 10 percent disability 
ratings to zero percent, effective March 1, 1995.  The 
veteran subsequently filed a timely appeal.

In April 1995, the veteran's private physician, Dr. M.A., 
submitted a letter to the RO.  Dr. M.A. indicated that her 
initial examination of the veteran was completely negative 
for any findings in the feet, ankles, or knees, and that she 
therefore felt that she could not write anything on behalf of 
the veteran at the time.  However, based on subsequent 
treatment for unrelated medical problems, Dr. M.A. indicated 
that she had since concluded that the veteran's pain 
threshold was significantly high and that she normally 
functions for a fair amount of time with pain before seeking 
help.  Dr. M.A. indicated that while the veteran walked a 
fair amount, she was now unable to run due to the pain in her 
feet.

In September 1995, the veteran was provided with a personal 
hearing.  She testified that the pain and swelling in her 
left knee and feet has continued since her discharge from 
service.  She also testified that her employment as a 
"jogger", which she reported to her June 1994 VA examiner, 
consisted only of picking up newspaper stacks off of a table 
and "jogging" them a short distance across a room to be 
placed in a pile.  This job did not require that she stand up 
for more than an hour at a time, and she soon had to obtain a 
different type of job because that one placed too much 
pressure on her knees.  During this hearing, the Hearing 
Officer discussed a number of errors which had been included 
in the June 1995 Statement of the Case.  The Hearing Officer 
informed the veteran that errors were not part of the record 
at the time of the RO's November 1994 rating determination 
and were not part of the bases on which her reductions were 
made.

In September 1995, the veteran also submitted private medical 
records from the Salud Medical Center in Oregon dated between 
October 1995 and May 1995, which show ongoing complaints of 
left knee and bilateral foot pain.  In October 1994, Dr. M.A. 
examined the veteran for the first time and found that she 
"really isn't terribly disabled except that she can't run."  
Physical examination reportedly revealed no evidence of pain, 
tenderness or crepitation in the joints.  Dr. M.A. diagnosed 
the veteran with degenerative changes in the body, 
questionably exacerbated by overuse of an underlying genetic 
predisposition, although the physician indicated that he was 
"quite clear" that he symptoms stemmed from the amount of 
activity she was involved in during boot camp.

In October 1995, a VA physical examination was provided.  The 
VA examiner indicated that examination of the feet revealed 
essentially normal architecture, with no evidence of joint 
erythema, deformity, or swelling suggestive of synovitis.  
Plantar fascial tenderness was noted over all of the 
metatarsal heads of both feet.  The VA examiner found normal 
range of motion in all toes and no evidence of crepitus in 
either foot.   X-rays of the feet reportedly showed a trace 
of hallux valgus bilaterally, with a bit more in the left 
foot.  Examination of the left knee reportedly revealed some 
"very, very slight" synovial thickening with some 
patellofemoral tenderness.  Range of motion was reportedly 
from 0 degrees extension to 110 degrees flexion before it was 
limited by pain.  The veteran was diagnosed with foot pain 
most likely secondary to early bilateral hallux valgus and 
patellofemoral pain syndrome in the left knee with associated 
synovitis.

In April 1997, the Board remanded this case for further 
evidentiary development.  In accordance with the Board's 
remand instructions, the RO provided the veteran with another 
VA physical examination in August 1997.  During this 
examination, the VA examiner noted that the veteran has had a 
number of work-ups since service, including a rheumatology 
work-up and an orthopedic work-up, and no one has been able 
to make a specific diagnosis.  The VA examiner apparently 
indicated that her diagnosis of synovitis was a presumptive 
diagnosis based on the symptoms she reported in service.

During the August 1997 examination, the VA examiner observed 
that when the veteran walked, she tended to invert her left 
foot and walked on the sides of her feet.  The veteran 
indicated that this was to relieve pressure on the plantar 
surface of her foot, which was painful.  The veteran reported 
that she was normally very active, but that when there was 
pain in her lower extremities, she experienced limitation of 
motion and swelling.  Upon examination of the left knee, the 
VA examiner could find no evidence of effusion, synovial 
thickening, or apprehension in the patella.  The veteran 
reportedly complained of pain throughout the examination, and 
when instructed to straighten and bend the knee, she was able 
to go from 0 degrees extension and 120 degrees flexion before 
she stopped due to pain.  Stress tests were reportedly 
negative and the VA examiner found no evidence of masses or 
instability.  Upon examination of the feet, the VA examiner 
noted that the veteran tended to hold her big toes and minor 
toes in a slightly hammered position.  The VA examiner found 
that her toes could be straightened out, although the veteran 
reported pain when he did so.  The VA examiner found no 
enlargement of the toes but reported some generalized 
tenderness.  

During the August 1997 VA examination, the VA examiner noted 
limitation of motion in both the metatarsophalangeal joints 
and the proximal interphalangeal joints of both big toes.  
The VA examiner also found limitation of motion in both the 
metatarsophalangeal joints and the proximal interphalangeal 
joints of the minor toes on both feet.  The VA examiner found 
no evidence of swelling, thickening, or masses in the toes of 
either feet.  The veteran was diagnosed with chronic pain in 
the left knee, cause undetermined, and chronic pain in both 
feet, cause undetermined.  The VA examiner concluded that the 
veteran's complaints seemed to be excessive to his physical 
findings, and that he was unable to make a specific 
diagnosis, as he did not believe that there was any internal 
derangement of the knee and no really fixed deformity in the 
toes.

Analysis

Entitlement to restoration of a 10 percent disability 
evaluation for chronic synovitis of the left knee, a 10 
percent evaluation for chronic synovitis in the 
metatarsophalangeal joints of all the toes of the left foot, 
and a 10 percent evaluation for chronic synovitis in the 
metatarsophalangeal joints of all the toes of  the right 
foot.

Discussion

Initially, the Board concludes that the veteran's claims are 
well grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  That 
is, she has presented claims which are plausible or capable 
of substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Since the claims are well grounded, the VA has a duty to 
assist the veteran in the development of facts pertinent to 
her claims.  38 U.S.C.A. § 5107(a).  There is ample medical 
and other evidence of record, and the veteran has been 
provided with a full opportunity to present evidence and 
argument in support of these claims.  The Board finds that no 
further development is required in order to comply with VA's 
duty to assist as mandated by 38 U.S.C.A. § 5107(a).

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  38 U.S.C.A. § 1155.  Generally, 
when reduction in the evaluation of a service-connected 
disability or employability status is contemplated and the 
lower evaluation would result in a reduction or 
discontinuance of compensation payments, a rating proposing 
the reduction or discontinuance will be prepared setting 
forth all material facts and reasons.  The beneficiary must 
be notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor.  
The beneficiary must be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at the present level.  38 C.F.R. § 3.105(e).

In the case at hand, the Board notes that the RO notified the 
veteran of its proposal to reduce her service-connected 
evaluations in August 1994.  She was informed that she had 60 
days from the date of the notification letter in which to 
submit additional evidence before the proposed reduction 
would be implemented, and that if a request for a hearing was 
received by the RO within 30 days of the date of the 
notification letter, her rate of payment would automatically 
continue until the date that the requested hearing could be 
held.  The record reflects that following notification to the 
veteran, the only evidence received was a signed statement 
from the veteran dated on September 20, 1994, which contained 
her own contentions regarding the present state of her 
disabilities and a request for a personal hearing.  In 
November 1994, the RO implemented the proposed reduction, 
which the veteran appealed, and in September 1995, the 
veteran was provided with a personal hearing.  Because the 
veteran was provided with over 60 days notice prior to the 
implementation of the proposed reduction, and her request for 
a personal hearing was not received within 30 days of the 
date of the RO's notification letter, the Board finds that 
the RO properly complied with the requirements of 38 C.F.R. 
§ 3.105(e), and that these regulations do not provide a basis 
on which relief can be granted.

The provisions of subsections (a) and (b) of 38 C.F.R. § 
3.344 articulate specific procedural requirements for the 
reduction of established and stable disability evaluations, 
which apply only to cases where the rating is in effect for 
five years or more.  In the case of disability ratings which 
have existed for less than five years, such protection 
specifically does not apply.  38 C.F.R. § 3.344(c).  
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant reduction in rating.

In this case, the veteran's 10 percent evaluations for her 
disabilities were established in July 1992, effective from 
December 1991.  The proposed reduction to noncompensable 
ratings was proposed in a rating determination dated in June 
1994 and confirmed by a rating decision dated in November 
1994, effective March 1995.  Therefore, as the veteran's 10 
percent ratings were not in effect for more than five years 
at the time of the RO's decision to reduce it to zero 
percent, they are not entitled to the special procedural 
requirements of 38 C.F.R. § 3.344.  Thus, the sole issue 
presently before the Board under 38 C.F.R. § 3.44(c) is 
whether the June 1994 VA examination on which the RO's 
November 1994 rating determination was based disclosed 
improvement in the veteran's service-connected disabilities 
so as to warrant reduction to noncompensable evaluations.

After reviewing the record, the Board finds that addressing 
the individual rating criteria for each service-connected 
disability is not necessary, as the medical evidence of 
record at the time of the RO's November 1994 rating decision 
is virtually identical to that which was of record at the 
time of the original July 1992 grant of service connection, 
and thus could not demonstrate improvement in her service-
connected disabilities so as to warrant a reduction in the 
assigned evaluations.  38 C.F.R. § 3.44(c), 4.1, 4.2.

The Board acknowledges that during the veteran's June 1994 VA 
examination, almost no objective medical findings were made 
which might support her complaints regarding continued pain 
in her left knee and both feet.  The VA examiner found full 
range of motion in the left knee, with no evidence of 
swelling or deformities in the left knee or either foot.  
Although some tenderness was noted in the knee and in both 
feet, the VA examiner found no subluxation or lateral 
instability in the knee, and all other findings regarding the 
veteran's lower extremities were reported as normal.

When the RO originally granted 10 percent disability ratings 
for the veteran's disabilities, this rating decision was 
based on the veteran's service medical records and April 1992 
VA examination, all of which contained virtually identical 
evidence as that provided by the veteran's June 1994 VA 
examination.  Service medical records reflect numerous 
complaints regarding pain and swelling in her knees, ankles, 
and feet, but very little objective medical evidence to 
support these complaints.  Additionally, during her April 
1992 VA examination, the veteran reported continued 
discomfort in her knees, accompanied by pain in the 
metatarsal phalangeal joints of both feet.  Once again, very 
little in the way of objective medical findings were 
reported.  Strength, motion, and alignment were all reported 
to be normal in every joint in her legs.  Upon examination of 
her feet, some tenderness and numbness was found by the VA 
examiner, but examination of her left knee revealed no 
clinical findings at all.

The only evidence on record at the time of the veteran's 
November 1994 rating decision which appears to have been at 
all indicative of some improvement in her disabilities, was 
her report to the June 1994 VA examiner that she was then 
employed as a "jogger" with a newspaper.   However, at the 
time of her April 1992 VA examination, the veteran was 
employed in a bakery, and the Board cannot find that the 
different type of employment reported in June 1994 when 
compared to the type of employment reported in April 1992, 
actually demonstrates sufficient improvement in her condition 
so as to warrant reduction in her assigned disability ratings

In summary, although the Board recognizes that the June 1994 
VA examination on which the RO's reduction was based 
contained little objective medical evidence to support the 
veteran's continued complaints of pain, the Board cannot find 
that this examination demonstrated improvement in her 
service-connected conditions, as her original 10 percent 
disability ratings appear to have been based almost 
exclusively on subjective complaints of pain with virtually 
no objective medical evidence to support these complaints.  
38 C.F.R. § 3.44(c), 4.1, 4.2.

Thus, the Board finds that the veteran is entitled to 
restoration of each 10 percent disability rating which was 
reduced in the RO's November 1994 rating decision.  
Specifically, she is entitled to restoration of a 10 percent 
disability rating for her service-connected chronic synovitis 
of the left knee, a 10 percent disability rating for chronic 
synovitis of the metatarsophalangeal joints of all the toes 
of the left foot, and a 10 percent disability rating for her 
chronic synovitis of the metatarsophalangeal joints of all 
the toes of the right foot.

Additional matters

The Board notes that in April 1997, this case was remanded so 
the veteran could be provided with an additional VA 
examination.  However, while the results of this examination 
are likely to be relevant for the veteran's increased ratings 
claims, the Board believes that these results are not 
relevant to the veteran's restoration claim as the proper 
focus in this case was whether the evidence on record at the 
time of the RO's reduction demonstrated improvement so as to 
warrant a reduction in benefits under 38 C.F.R. § 3.44(c).  
Therefore, even if the results of the veteran's August 1997 
VA examination were indicative of substantial improvement in 
her service-connected chronic synovitis, the Board does not 
believe that this would be relevant to the present 
restoration claim, as the August 1997 examination occurred 
almost three years after the RO reduced the veteran's 
disability ratings.

The Board further notes that in its November 1994 rating 
decision, the RO granted a 10 percent total disability rating 
under 38 C.F.R. § 3.324 (1998).  The provisions of 38 C.F.R. 
§ 3.324 state that where a veteran suffers from two or more 
separate permanent service-connected disabilities, all of 
which are rated at zero percent, VA may apply a 10 percent 
combined rating for these disabilities if they are of such 
character as to clearly interfere with normal employability.  
Accordingly, as the Board has decided that the veteran is 
entitled to restoration of her previously assigned 10 percent 
disability ratings for chronic synovitis of the left knee, 
toes of the left foot, and toes of the right foot, the 10 
percent disability rating assigned by the RO under 38 C.F.R. 
§ 3.324 was and is inapplicable.


Entitlement to increased evaluations for chronic synovitis of 
the left knee, the metatarsophalangeal joints of all the toes 
of the left foot, and the metatarsophalangeal joints of all 
the toes of the right foot.

Relevant law and regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (1998), which require the evaluation of the complete 
medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

Under Diagnostic Code 5020, synovitis will be rated as 
degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5020.

Degenerative arthritis when established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be established where x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbation; a 10 percent 
evaluation shall be established for x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  Note (1) of Diagnostic Code 5003 states that 
the 20 and 10 percent ratings based on x-ray findings will 
not be combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvements of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  38 C.F.R. 
§ 4.45(f) (1998).

Diagnostic Code 5260 provides for limitation of the flexion 
of the leg.  Where flexion is limited to 60 degrees, a 0 
percent rating is provided; when flexion is limited to 45 
degrees, 10 percent is assigned; when flexion is limited to 
30 degrees, 20 percent is assigned; and when flexion is 
limited to 15 degrees, 30 percent is assigned.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (1998).

Limitation of extension of the leg is rated 50 percent at 45 
degrees, 40 percent at 30 degrees, 30 percent at 20 degrees, 
20 percent at 15 degrees, 10 percent at 10 degrees, and 
noncompensable at 5 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (1998).  See also 38 C.F.R. § 4.70, Plate II (1998) 
which reflects that normal flexion and extension of a knee is 
from 0 to 140 degrees. 

Under Diagnostic Code 5257, the schedular criteria call for a 
10 percent disability rating for slight impairment of a knee.  
A 20 percent disability rating is warranted for moderate 
impairment, and a 30 percent disability rating is assigned 
for severe impairment.  38 C.F.R. § 4.31, Diagnostic Code 
5257 (1998).

The VA Office of General Counsel provided guidance concerning 
increased rating claims for knee disorders.  See VAOPGCPREC 
23-97.  The General Counsel held in VAOPGCPREC 23-97 that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that any:

. . . separate rating must be based upon additional 
disability. When a knee disorder is already rated 
under [Diagnostic Code] 5257, the veteran must also 
have limitation of motion under [Diagnostic Code] 
5260 or [Code] 5261 in order to obtain a separate 
rating for arthritis. If the veteran does not at 
least meet the criteria for a zero- percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (1998) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1998).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102. 4.5.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Discussion

Chronic synovitis of the left knee

As noted above, the veteran's previously assigned 10 percent 
disability rating has been restored.  Therefore, she is now 
rated as 10 percent disabling under Diagnostic Code 5020, for 
noncompensable limitation of motion with objective evidence 
of pain on motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 
5020.

The Board notes that the veteran has been rated under the 
Diagnostic Code for synovitis because she has been 
presumptively diagnosed with synovitis in the left knee and 
both feet on several occasions.  However, the medical 
evidence of record shows that some examiners have expressed 
doubt regarding this diagnosis.  Nevertheless, as virtually 
every examiner has been unable to determine the exact 
etiology of the veteran's joint problems, because synovial 
thickening has been found on several occasions, and in light 
of the overall symptomatology reported in the record, the 
Board finds that the veteran is still most appropriately 
rated under Diagnostic Code 5020 for synovitis.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993); See also Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  Therefore, the Board 
will initially address whether an increased evaluation is 
warranted under that criteria.

As noted above, Diagnostic Code 5020 adopts the criteria of 
Diagnostic Code 5003, which pertains to degenerative 
arthritis.  Under 5003, degenerative arthritis will be rated 
as limitation of motion for the specific joints involved, in 
this case, the left knee.  However, repeated physical 
examinations have revealed virtually full range of motion in 
both extension and flexion in the left knee.  Although some 
limitation of flexion due to pain has been noted, it has 
never been found to such a degree as would warrant even a 
noncompensable rating under Diagnostic Code 5260.  Therefore, 
the Board must find that the veteran is already appropriately 
rated at 10 percent under Diagnostic Code 5020 for otherwise 
noncompensable limitation of motion in the left knee with 
objective findings of painful motion.

The Board has considered whether a separate rating is 
warranted under Diagnostic Code 5257, which pertains to 
impairment of the knee.  However, although the General 
Counsel has held that a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, the General Counsel has 
also indicated that this separate rating must be based 
upon additional disability.  See VAOPGCPREC 23-97.  In 
this case, the objective medical evidence of record is 
negative for any evidence of subluxation or instability 
in the left knee.  Medical examiners have also 
repeatedly found no evidence of crepitus, deformity, or 
any other disability which would warrant even a 10 
percent rating under Diagnostic Code 5257 for slight 
impairment of the knee.  The Board acknowledges that 
several examiners have found some tenderness in the left 
knee.  However, with no findings of even slight 
subluxation, instability, or any other impairment of the 
left knee distinct from the painful motion that has 
already been compensated under Diagnostic Code 5020, the 
Board finds that the preponderance of the evidence is 
against a separate disability rating under Diagnostic 
Code 5257.  The pyramiding of the same disability under 
different schedular criteria is to be avoided.  See 
38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet.App. 225, 230 
(1993).

In light of the veteran's complaints of swelling and painful 
motion, the Board has also considered whether an increased 
rating is warranted under 38 C.F.R. § 4.40, regarding 
functional loss due to pain, and 38 C.F.R. § 4.45, regarding 
weakness, fatigability, incoordination, or pain on movement 
of a joint.  DeLuca, 8 Vet. App. at 204-207.  However, in 
this instance, the Board finds the veteran has not 
demonstrated any significant functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40 and 4.45.  
Although the veteran has complained of pain and swelling, 
repeated physical examinations have been negative for any 
objective findings of swelling, redness, instability, 
weakness, or fatigability.  In fact, the several VA and 
private examinations of record have all been virtually 
negative for any objective findings regarding the veteran's 
left knee.  Although Dr. M.A. reported that the veteran can 
no longer run, the physician also indicated that the veteran 
remains very active and otherwise "really isn't terribly 
disabled."  

The Board acknowledges that some slight limitation of motion 
has been found due to pain, but in this case the veteran has 
already been specifically compensated for such under 
Diagnostic Code 5020.  Without any objective evidence of 
additional functional loss, the Board must find that 
38 C.F.R. §§ 4.40 and 4.45 are not for application in this 
case.

In an effort to afford the veteran the highest possible 
evaluation, the Board has examined all other diagnostic codes 
pertinent to the knee.  There was no evidence of ankylosis of 
the knee.  Consequently, Diagnostic Code 5256 is not for 
application.  The Board notes that while there is evidence 
that the veteran suffered a stress fracture to the tibia 
prior to entering service, medical examiners have repeatedly 
described this as well-healed and unrelated to the veteran's 
current problems in the knee.  Additionally, the veteran 
herself has reported that she experiences no pain in the area 
of her leg between the knee and foot.  Accordingly, the Board 
finds that there is no evidence of impairment of either the 
tibia or fibula, and that consequently, Diagnostic Code 5262 
is not for application in this case.

In summary, for the reasons and bases stated above the Board 
finds that the preponderance of the evidence is against a 
rating in excess of 10 percent for the veteran's chronic 
synovitis of the left knee.  Thus, an increased rating is 
denied.

Chronic synovitis of the metatarsophalangeal joints of all 
the toes of both the left and right feet

Due to the virtually identical medical evidence of record and 
rating criteria regarding the veteran's chronic synovitis in 
the toes of both the left and right foot, the Board will 
address both of these claims together.

As noted above, the veteran's previously assigned 10 percent 
disability ratings for the toes of both the left and right 
foot have been restored.  Therefore, the veteran is presently 
assigned separate 10 percent evaluations under Diagnostic 
Code 5020, for noncompensable limitation of motion with 
objective evidence of pain on motion in the 
metatarsophalangeal joints of all toes of both feet.  
38 C.F.R. § 4.71a, Diagnostic Code 5003, 5020.  

After reviewing the record, the Board finds that the 
preponderance of the evidence if against a rating in excess 
of 10 percent for the metatarsophalangeal joints of the toes 
of each foot.  The Board notes that under Diagnostic Code 
5003, arthritis is to be rated as limitation of motion under 
the appropriate diagnostic codes for the specific joints 
involved, and that in the veteran's most recent VA 
examination, limitation of motion was found in both the 
metatarsophalangeal and proximal interphalangeal joints of 
both feet.  

There is presently no diagnostic code applicable to 
limitation of motion in these joints.  Therefore, the Board 
must turn back to Diagnostic Code 5003, which indicates that 
a 10 percent disability rating is applicable for each group 
of minor joints affected by limitation of motion.  Because 
the August 1997 VA examiner found limitation of motion due to 
pain in these joints, the Board finds that the veteran has 
been appropriately assigned 10 disability ratings under this 
code.  

In light of the veteran's ongoing complaints of pain and 
swelling in these joints, the Board has considered 
application of 38 C.F.R. §§ 4.40 and 4.45 for functional loss 
due to pain.  However, as with the Board discussion of the 
veteran's left knee disability, the medical evidence of 
record is virtually negative for any objective findings 
regarding the veteran's toes.  While tenderness has been 
noted on several occasions, examiners have repeatedly been 
unable to find any evidence of swelling, redness, crepitus, 
or any other impairments in the toes.  While some limitation 
of motion due to pain has been found, this has already been 
contemplated by the assignment of 10 percent disability 
ratings for limitation of motion with objective evidence of 
painful motion under Diagnostic Code 5003.  Without any 
objective evidence of additional functional loss, the Board 
must find that 38 C.F.R. §§ 4.40 and 4.45 are not for 
application in this case.

The Board notes that in October 1995, x-rays taken of the 
veteran's feet showed evidence of slight hallux valgus 
bilaterally.  Therefore, the Board has considered whether a 
separate disability rating would be warranted under 
Diagnostic Code 5280, which pertains to hallux valgus.  
However, in order to warrant a compensable evaluation under 
this code, there must be evidence of either operation with 
resection of the metatarsal head or severe hallux valgus 
(equivalent to amputation of the toe).  In this case, there 
is no evidence that the veteran has ever required surgery in 
her feet, and the record is clearly negative for any evidence 
of resection.  Additionally, there is no evidence of severe 
hallux valgus, as the October 1995 VA examiner specifically 
described it as "slight" in both feet, with "a bit more on 
the left."  Therefore, the Board finds that the criteria for 
a compensable evaluation under Diagnostic Code 5280 have not 
been met.  

In summary, for the reasons and bases stated above the Board 
concludes that the preponderance of the evidence is against 
ratings in excess of 10 percent for the veteran's chronic 
synovitis in the metatarsophalangeal joints of all the toes 
of the both left and right foot.  Thus, her claims for 
increased ratings are denied.

ORDER

Entitlement to restoration of a 10 percent evaluation for 
chronic synovitis of the left knee is granted, subject to the 
law and regulations governing the payments of monetary 
benefits.

Entitlement to restoration of a 10 percent evaluation for 
chronic synovitis of the metatarsophalangeal joints of all 
the toes of the left foot is granted, subject to the law and 
regulations governing the payments of monetary benefits.

Entitlement to restoration of a 10 percent evaluation for 
chronic synovitis of the metatarsophalangeal joints of all 
the toes of the right foot is granted, subject to the law and 
regulations governing the payments of monetary benefits.

Entitlement to a rating in excess of 10 percent for service-
connected chronic synovitis of the left knee is denied.

Entitlement to a rating in excess of 10 percent for chronic 
synovitis of the metatarsophalangeal joints of all the toes 
of the left foot is denied.

Entitlement to a rating in excess of 10 percent for chronic 
synovitis of the metatarsophalangeal joints of all the toes 
of the right foot is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 
  The Board notes that in this context, the term "jogger" is not synonymous with the term "runner."  Rather, 
the term jogger apparently refers to a type of job at a newspaper which involves collecting stacks of 
newspapers off of an assembly line and "jogging" them a short distance across a room.

